                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


 IN RE
                                                           Mag. J. No. 18-125-N
 GRAND JURY INVESTIGATION                                  FILED UNDER SEAL




                                               ORDER

       This matter is before the Court on the United States’ Motion to Substitute Redacted

Copies of certain documents, specifically, the application and order for tax returns and return

information. The Court, after having considered the motion and finding that the best interests of

this case will be served by permitted the substitution of redacted copies of the same for

unsealing, ORDERS that the application and order in the above-captioned matter be redacted by

the United States within a reasonable time after the Court’s Order on the application is entered,

and that the redacted documents will then be unsealed.

       The Clerk is DIRECTED to unseal the case upon receipt of the redacted documents

without further order of the Court.

       DONE AND ORDERED this __________ day of October, 2018.
                                                         Digitally signed by U.S. Magistrate Judge
                                             U.S. Magistrate Judge Katherine P. Nelson
                                                                   DN: cn=U.S. Magistrate Judge Katherine P. Nelson,

                                             Katherine P. Nelson o=Federal    Judiciary, ou=U.S. Government,
                                                                   email=efile_nelson@alsd.uscourts.gov, c=US
                                                                        Date: 2018.10.04 14:37:09 -06'00'
                                                          __________________________________
                                                          HON. KATHERINE P. NELSON
                                                          UNITED STATES MAGISTRATE JUDGE
